Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rose Isbell appeals the district court’s order dismissing her complaint pursuant to Fed.R.Civ.P. 12(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Isbell v. Friedman, No. 8:11-cv-01152-AW, 2011 WL 4381422 (D. Md. filed Sept. 16, 2011, entered Sept. 19, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.